                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 GREEN BAY DIVISION


PETER JOHNSON,

               Plaintiff,
                                                             Case No. 18-cv-1998
       v.

AXIOM STRATEGIES, LLC, et. al.

               Defendants


             VOLUNTARY STIPULATION OF DISMISSAL WITH PREJUDICE


       Plaintiff, Peter Johnson, hereby stipulates that, pursuant to FED. R. CIV. P. 41(a)(1)(A)(i),

this matter may be dismissed upon the merits and with prejudice.

       Dated: February 17, 2019              By:_s/ Scott S. Luzi ________________
                                             Scott S. Luzi, State Bar No. 1067405
                                             Walcheske & Luzi, LLC
                                             15850 W. Bluemound Road, Suite 304
                                             Brookfield, Wisconsin 53005
                                             Phone: (262) 780-1953
                                             Fax: (262) 565-6469
                                             Email: sluzi@walcheskeluzi.com

                                             Attorneys for Plaintiff




            Case 1:18-cv-01998-WCG Filed 02/17/19 Page 1 of 1 Document 8
